PER CURIAM.
Harry Pugh seeks to appeal the district court’s order denying his motion filed under 28 U.S.C. § 2255 (2000). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and conclude for the reasons stated by the district court that Pugh has not made a substantial showing of the denial of a constitutional right. See United States v. Pugh, Nos. CR-99-41; CA-00-210-5 (N.D.W. Va. June 24, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.